Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 11/15/2021 have been fully considered but they are not persuasive.
There is not support for “detachably” and applicant’s specification teaches away, so the previous rejection stands, as even if it was supported, making a part detachable is not a patentable distinction.  (See MPEP 2144.04 V C.    Making Separable In re Dulberg, 289 F.2d 522, 523, 129 USPQ 348, 349 (CCPA 1961) (The claimed structure, a lipstick holder with a removable cap, was fully met by the prior art except that in the prior art the cap is "press fitted" and therefore not manually removable. The court held that "if it were considered desirable for any reason to obtain access to the end of [the prior art’s] holder to which the cap is applied, it would be obvious to make the cap removable for that purpose.").
Thus Rayner’s button is insertably attachable and thus detachable in as much as any button configuration provided for in applicant’s specification and this action is FINAL. 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person 

Claims 1-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.

Applicant now claims “detachably”, however, the portion cited for support merely shows general assembly of the device and makes no mention that the button could or should be removed.  Further the soft and hard materials in the device are injection molded and cooled, meaning that, in context, it is more easily implied that the device is not detachable,  and the figures show the button assembly where the thicker portion is behind other permanent fixed portions which would make it not removable.  So applicant’s specification appears to teach away from it being removable, does not support in any way a description of it being removable, and since the device must be whole to function, there is no benefit, and in fact it would be detrimental to detach the button. 



Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Rayner (US 2012/0314354)
Regarding claim 1, Rayner discloses a composite button (see the assembly formed by semi-rigid button feature 215 and flexible button gasket 216) configured to be detachably inserted into a button hole of a protective case and suitable for contacting a trigger button of an electronic device, the protective case including a casing peripheral wall that has an inner peripheral surface suitable for facing the electronic device, and an outer peripheral surface opposite to the inner peripheral surface, the button hole extending through the inner and outer peripheral surfaces, said composite button comprising:
a soft material layer (flexible button gasket 216; par.[0107] and [0409]) made of a material that is elastoplastic and having a contact surface (216b) suitable for contacting the trigger button of the electronic device, and a soft material connecting surface (215b) opposite to said contact surface; and
a hard material layer (semi-rigid button feature 215; par.[0107] and [0409]) connected to said soft material connecting surface (fig. 15N-0);
wherein at least one of said soft material layer and said hard material layer has a peripheral flange (216) suitable for abutting against the inner peripheral surface of the casing peripheral wall. [Fig 15N-O]

2. The composite button as claimed in claim 1, wherein said soft material layer includes a contact portion having said contact surface. [0409, 216b is an interface contact surface]

3. The composite button as claimed in claim 2, wherein said hard material layer has a hard material connecting surface connected to said soft material connecting surface, and a touch surface opposite to said hard material connecting surface and configured to protrude out of the outer peripheral surface of the protective case. [interface portion 216b Fig. 15 N-O]

4. The composite button as claimed in claim 3, wherein said contact portion of said soft material layer further has said peripheral flange extending outwardly therefrom. [216b, Figure 15N]
6. The composite button as claimed in Claim 2, wherein said mounting portion extends opposite to said contact surface of said contact portion. [Fig. 15N-O]
9. The composite button as claimed in claim 1, wherein the button hole of the protective case is defined by a hole-defining wall, and at least one of said soft material layer and said hard material layer further has at least one connecting slot formed in an outer peripheral surface thereof and suitable for abutting against the hole-defining wall. [Figure 15O, the inner hole surface defines a slot within the hole defining wall]
10. The composite button as claimed in claim 1, wherein said hard material layer has a color different from that of said soft material layer. [color is a non-functional aspect and cannot add novelty to the claimed invention]

Regarding claim 11, Rayner discloses a protective case (protective housing 1) suitable for protecting an electronic device which has a trigger button, said protective case comprising:
a casing peripheral wall (top member 202) having an inner peripheral surface suitable for facing the electronic device, an outer peripheral surface opposite to said inner peripheral surface (see figures), and a button hole (see figures) extending through said inner and outer peripheral surfaces; and
a composite button (see the assembly formed by semi-rigid button feature 215 and flexible button gasket 216) detachably inserted into said button hole and including a soft material layer (flexible button gasket 216; par.[0107] and [0409]) and a hard material layer (semi-rigid button feature 215; par.[0107] and [0409]), said soft material layer, being made of a material that is elastoplastic, and having a contact surface (216b) suitable for contacting the trigger button of the electronic device, and a soft material connecting surface (215b) opposite to said contact surface, said hard material layer being connected to said soft material connecting surface;
wherein at least one of said soft material layer and said hard material layer has a peripheral flange (216a) suitable for abutting against the inner peripheral surface of the casing peripheral wall. [Fig 15N-O]


12. The protective case as claimed in claim 11, wherein said soft material layer includes a contact portion having said contact surface. [0409, 215b]
13. The protective case as claimed in Claim 12, wherein said hard material layer has a hard material connecting surface connected to said soft material connecting surface, and a touch surface opposite to said hard material connecting surface and protruding out of said outer peripheral surface of said protective case. [interface portion 216b Fig. 15 N-O]
14. The protective case as claimed in Claim 13, wherein said contact portion of said soft material layer further has said peripheral flange extending outwardly therefrom. [216b, Figure 15N]
16. The protective case as claimed in claim 12, wherein said mounting portion extends opposite to said contact surface of said contact portion. [15N-O]

19. The protective case as claimed in claim 11, wherein said button hole is defined by a hole-defining wall, and at least one of said soft material layer and said hard material layer further has at least one connecting slot formed in an outer peripheral surface thereof and abutting against said hole-defining wall. [Figure 15O, the inner hole surface defines a slot within the hole defining wall]
20. The protective case as claimed in claim 11, wherein said hard material layer has a color different from that of said soft material layer.[color is a non-functional aspect and cannot add novelty to the claimed invention]

Allowable Subject Matter
Claims 5, 7-8, 15, 17-18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEWIS G WEST whose telephone number is (571)272-7859. The examiner can normally be reached Monday-Friday, 8:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wesley Kim can be reached on (571) 272-7867. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LEWIS G WEST/Primary Examiner, Art Unit 2648